ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_02_EN.txt.                      385




                                       DECLARATION OF JUDGE YUSUF



                        Disagreement with point 3 of the operative paragraph — Improper character‑
                     ization of actual material injury suffered — Reformulation of claim as loss of
                     professional remuneration is restrictive, without legal or logical reasoning — Exis‑
                     tence of causal nexus between unlawful detention and injury suffered by
                     Mr. Diallo — Unsatisfactory evidence of pre‑detention earnings does not detract
                     from existence of an injury resulting from detention — Court’s decision inconsis‑
                     tent with jurisprudence and practice of human rights courts and tribunals — Equity
                     considerations should have been applied — Compensation fixed in equity on the
                     basis of causal link between unlawful detention and the material injury suffered by
                     Mr. Diallo.

                       1. I have voted in favour of the operative part of the Judgment except
                     point 3 which
                             “Finds that no compensation is due from the Democratic Republic
                           of the Congo to the Republic of Guinea with regard to the claim
                           concerning material injury allegedly suffered by Mr. Diallo as a
                           result of a loss of professional remuneration during his unlawful
                           detentions and following his unlawful expulsion.”
                        I consider it my judicial duty to explain the reasons for my disagree-
                     ment with this finding and with the considerations on which it is based,
                     particularly as it relates to the “loss of earnings” by Mr. Diallo due to his
                     unlawful detentions in 1995‑1996.
                        2. The Court, in its Judgment on the merits of 30 November 2010,
                     stated that
                              “The Court is of the opinion that the Parties should indeed engage
                           in negotiation in order to agree on the amount of compensation to be
                           paid by the DRC to Guinea for the injury flowing from the wrongful
                           detentions and expulsion of Mr. Diallo in 1995‑1996, including the
                           resulting loss of his personal belongings.” (Ahmadou Sadio Diallo
                           (Republic of Guinea v. Democratic Republic of the Congo), Merits,
                           Judgment, I.C.J. Reports 2010 (II), p. 691, para. 163.)
                        3. The Parties having failed to reach agreement on the amount of com-
                     pensation, the matter was submitted to the Court for settlement. In con-
                     sidering the compensation to be paid to Guinea for the injuries suffered
                     by Mr. Diallo, the Court refers to the four heads of damage identified by
                     Guinea in the following manner :
                            “Guinea seeks compensation under four heads of damage : non‑­
                           material injury (referred to by Guinea as ‘mental and moral damage’),

                     65




6 CIJ1032.indb 126                                                                                          26/11/13 09:37

                     386 	             ahmadou sadio diallo (decl. yusuf)

                          and three heads of material damage : alleged loss of personal pro-
                          perty ; alleged loss of professional remuneration (referred to by Gui-
                          nea as ‘loss of earnings’) during Mr. Diallo’s detentions and after his
                          expulsion ; and alleged deprivation of ‘potential earnings’.” (Judg-
                          ment, para. 14.)

                       4. In its Memorial, Guinea refers to United Nations General Assembly
                     resolution 60/147 of 16 December 2005 and to the Basic Principles and
                     Guidelines annexed to it which define the types of compensable damage
                     due to victims of human rights violations as follows :
                             “Compensation should be provided for any economically assessa-
                          ble damage, as appropriate and proportional to the gravity of the
                          violation and the circumstances of each case, resulting from gross
                          violations of international human rights law and serious violations of
                          international humanitarian law, such as :

                          (a) Physical or mental harm ;
                          (b) Lost opportunities, including employment, education and social
                              benefits ;
                          (c) Material damages and loss of earnings, including loss of earning
                              potential ;
                          (d) Moral damage ;
                          (e) Costs required for legal or expert assistance, medicine and medi-
                              cal services, and psychological and social services.” (United
                              Nations General Assembly resolution 60/147 of 16 Decem-
                              ber 2005 (UN doc. A/RES/60/147), Annex, para. 20.)

                        5. The Court has decided to reformulate as a “loss of professional
                     remuneration” the material damage claimed by Guinea to have been suf-
                     fered by Mr. Diallo due to his detentions and characterized in Guinea’s
                     Memorial as a “loss of earnings” in conformity with the above‑mentioned
                     Basic Principles as well as with the practice of human rights courts,
                     such as the European Court of Human Rights (ECHR) and the Inter‑­
                     American Court of Human Rights (IACHR). I can see no legal or logical
                     reason for this restrictive reformulation of Guinea’s claim for compensa-
                     tion for this material injury.
                        6. The characterization of the claim by Guinea for “loss of earnings” by
                     a businessman, who was the manager and sole associé of two companies
                     which he himself had founded, as a claim for “loss of professional remune-
                     ration” does not, in my view, constitute a proper qualification of the actual
                     material injury suffered in this case nor does it correspond to the context
                     in which the damage was caused or the particular circumstances of the
                     victim of the human rights violations recognized by the Court.
                        7. Mr. Diallo as a businessman, was not only remunerated for his
                     managerial responsibilities but had overall responsibility, being the sole

                     66




6 CIJ1032.indb 128                                                                                   26/11/13 09:37

                     387 	             ahmadou sadio diallo (decl. yusuf)

                     associé, for the income‑generating activities of the companies from which
                     he also personally benefited in terms of earnings. As was stated by the
                     Court in its Judgment of 30 November 2010 on the merits :
                          “it is difficult not to discern a link between Mr. Diallo’s expulsion
                          and the fact that he had attempted to recover debts which he
                          believed were owed to his companies by, amongst others, the
                          ­
                          ­Zairean State or companies in which the State holds a substantial
                           portion of the capital, bringing cases for this purpose before the civil
                           courts” (Merits, Judgment, I.C.J. Reports 2010 (II), p. 669, para. 82).
                        8. Bearing in mind that Mr. Diallo was detained in 1995‑1996 with a
                     view to his expulsion, it is not unreasonable to assume that the intended
                     consequence of his detentions and expulsion, which were found by the
                     Court to be unlawful, was to frustrate his efforts to recover those debts.
                     This had a direct effect on his personal earnings as a businessman and as
                     the sole associé of the two companies. Moreover, the detention of a
                     businessman for such a long period of time does not only disturb his com-
                     mercial and entrepreneurial activities, but is likely to interrupt his ability
                     to generate income from such activities.

                        9. It is true that the Republic of Guinea has failed to provide satisfac-
                     tory evidence on the amount of monthly earnings of Mr. Diallo before his
                     detention, but that cannot automatically lead to the conclusion that there
                     was no loss of earnings resulting from his unlawful detention. A loss of
                     earnings arises, in the first instance, from a disruption of the activities
                     which help generate the income of the individual concerned. It is through
                     such disruption or, in some cases, total interruption of the activities of the
                     individual that an unlawful detention causes the victim an injury whose
                     final material consequence is a loss of earnings. The existence of this
                     injury and its causal link with the wrongful act can be ascertained through
                     the determination of the extent to which it prevented the individual from
                     engaging in his or her habitual income-generating activities. Thus, the
                     amount of the income itself can neither determine the existence of an
                     injury nor of the causal link between the injury and the unlawful act,
                     although it may be useful for fixing the compensation due to the victim.
                        10. By focusing solely on the lack of reliable evidence relating to the
                     amount of monthly earnings of Mr. Diallo (paragraphs 42‑44 of the
                     Judgment), the Court has lost sight of the actual injury caused by the
                     unlawful detention of Mr. Diallo — i.e., the disruption of his income‑­
                     generating activities and the fact that the detention prevented him from
                     engaging in such activities. It also appears to have overlooked the cir-
                     cumstances of the expulsion of Mr. Diallo from the DRC which did not
                     clearly allow him to collect and save all the documents related to the acti-
                     vities of his companies.
                        11. The fact that the Republic of Guinea was unable to establish,
                     to the satisfaction of the Court, the actual amount of Mr. Diallo’s pre‑­
                     detention earnings can neither detract from the existence of an injury due

                     67




6 CIJ1032.indb 130                                                                                    26/11/13 09:37

                     388 	              ahmadou sadio diallo (decl. yusuf)

                     to his detentions nor from the fact that these unlawful detentions interfe-
                     red with his ability to engage in his normal income-generating entrepre-
                     neurial activities. It is on the basis of the injury suffered as a result of this
                     interference with his activities that the Court should have fixed, in equity,
                     the compensation due to him in view of the causal nexus between this
                     injury and the unlawful detentions.
                        12. Moreover, the practice of international human rights courts, which
                     have the most extensive jurisprudence in this area, does not appear to
                     have been taken into account by the Court with respect to the fixing of
                     compensation for loss of earnings resulting from the unlawful detention
                     of Mr. Diallo, despite the fact that it is stated in paragraph 13 of the
                     Judgment that
                             “The Court has taken into account the practice in other inter­
                          national courts, tribunals and commissions (such as the Internatio-
                          nal Tribunal for the Law of the Sea, the European Court of Human
                          Rights (ECHR), the Inter‑American Court of Human Rights
                          (IACHR), the Iran‑United States Claims Tribunal, the Eritrea‑­
                          Ethiopia Claims Commission, and the United Nations Compensa-
                          tion Commission), which have applied general principles governing
                          compensation when fixing its amount, including in respect of injury
                          resulting from unlawful detention and expulsion.”

                        13. The absence of reliable evidence or information on the earnings of
                     the victims of unlawful acts by States has not deterred those courts from
                     awarding compensation on the basis of equitable considerations. Those
                     courts and tribunals have adopted a flexible approach, based on equity,
                     in assessing lost earnings where evidence of earnings was either insuffi-
                     cient or was not established to the satisfaction of the Court. For instance,
                     in Delta v. France (1990), although the applicant was unemployed at the
                     time of his arrest and detention, the ECHR held that it did “not find it
                     unreasonable to regard Mr. Delta as having suffered a loss of real oppor-
                     tunities” as a result of the detention. Consequently, the Court awarded,
                     on an equitable basis, a global sum for both pecuniary and non-pecuniary
                     damages (Delta v. France (application No. 11444/85), 19 December 1990,
                     paras. 40-43).
                        14. Similarly, the ECHR in Stafford v. United Kingdom (2002),
                     having found that a causal nexus existed between the unlawful detention
                     and the injury suffered, considered that though the applicant failed
                     to substantiate his claims for lost earnings, such a claim for pecuniary
                     loss “cannot be completely discounted”, and awarded, in equity, a global
                     sum for both pecuniary and non‑pecuniary damages (Stafford v.
                     United Kingdom (application No. 46295/99), 28 May 2002, paras. 92‑94).
                     In Assanidze v. Georgia (2004), the applicant failed to produce evidence
                     of his monthly income prior to his arrest, and the ECHR was unable to
                     make a precise calculation of his lost earnings. However, the ECHR
                     found that the applicant must necessarily have sustained such a loss as a

                     68




6 CIJ1032.indb 132                                                                                       26/11/13 09:37

                     389 	             ahmadou sadio diallo (decl. yusuf)

                     result of being held without cause when, from the date of detention
                     onwards, he should have been in a position to find employment and
                     resume his activities. Once again, on the basis of equity, the request for
                     pecuniary damages was not discounted (Assanidze v. Georgia (application
                     No. 71503/01), 8 April 2004, paras. 200‑201).

                        15. This flexible approach is not limited to the jurisprudence of the
                     European Court of Human Rights. The Inter-American Court of Human
                     Rights has developed a clear set of standards for valuation of lost earn­
                     ings where there is insufficient or unreliable information on actual ear-
                     nings (see for example Caracazo v. Venezuela, judgment of 29 August 2002
                     (reparations and costs), IACHR, para. 88 ; El Amparo v. Venezuela, judg-
                     ment of 14 September 1996 (reparations and costs), IACHR, para. 28). In
                     the Ituango Massacres case (2006), while the IACHR considered that
                     pecuniary damage should be calculated on the basis of probative elements
                     which allow the real damage to be ascertained, it granted compensation,
                     on grounds of equity, in favour of those victims whose loss of income was
                     not proved specifically (Ituango Massacres, judgment of 1 July 2006 (pre-
                     liminary objections, merits, reparations and costs), paras. 371‑372).

                       16. Finally, I find it regrettable that the Court appears to overlook in
                     this Judgment as well as in the previous one on the merits the fact that
                     Mr. Diallo was the central figure and the sole associé gérant of two com-
                     panies which were in reality unipersonal companies, though they were
                     incorporated as companies with limited liability. As pointed out in my
                     2010 joint dissenting opinion with Judge Al‑Khasawneh, Mr. Diallo was

                          “for all intents and purposes one and the same with the two compa-
                          nies. Nor were his parts sociales a small amount of his wealth, they
                          were practically all his wealth with the result that, as a consequence of
                          the actions taken by the DRC authorities against him, he was reduced
                          to destitution.” (Ahmadou Sadio Diallo (Republic of Guinea v. Demo‑
                          cratic Republic of the Congo), Merits, Judgment, I.C.J. Reports
                          2010 (II), joint dissenting opinion of Judges Al‑Khasawneh and
                          Yusuf, p. 701.)
                        17. The unlawful detentions of Mr. Diallo undermined his ability to
                     manage the activities of his companies or whatever was left of them, to
                     recover the debts owed to the companies by the Government of Zaire
                     (DRC), and thus to generate the revenue from which his activities would
                     be compensated. Through his unlawful detentions, and consequent arbi-
                     trary expulsion, Mr. Diallo was prevented, as the sole associé gérant of
                     the two companies, from promoting and managing the activities of his
                     two companies and from ensuring that their assets and income‑generating
                     business could be properly sustained during the period of his illegal incar-
                     ceration. This prevention had a direct impact on his ability to continue to
                     receive an income from his businesses which suffered from further pertur-

                     69




6 CIJ1032.indb 134                                                                                    26/11/13 09:37

                     390 	             ahmadou sadio diallo (decl. yusuf)

                     bation and interruption of their activities. It is the causal link between the
                     unlawful detentions and the material damage suffered by Mr. Diallo
                     during this period in the form of loss of earnings that should have been
                     used by the Court to determine compensation on grounds of equity.

                                                               (Signed) Abdulqawi A. Yusuf.




                     70




6 CIJ1032.indb 136                                                                                    26/11/13 09:37

